t c memo united_states tax_court carl e holt sr deceased petitioner v commissioner of internal revenue respondent docket no 5516-11l filed date carl e holt sr pro_se amber b martin for respondent memorandum findings_of_fact and opinion ruwe judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether petitioner was entitled to raise the validity 1on date counsel for respondent filed a status report informing the court that petitioner died on date which was after the trial by order dated date the caption was amended of the underlying tax_liabilities in the collection_due_process cdp hearing and whether the settlement officer abused his discretion in sustaining respondent’s filing of the tax_lien and respondent’s intent to levy all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact at the time the petition was filed petitioner resided in tennessee petitioner did not timely file federal_income_tax returns for the taxable years and years at issue respondent issued to petitioner a statutory_notice_of_deficiency for each of the years at issue petitioner did not file petitions to contest the deficiency determinations respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect his unpaid income_tax liabilities for the years at issue petitioner timely submitted a request for a cdp hearing respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that a notice_of_federal_tax_lien nftl had been filed with respect to his unpaid income_tax liabilities for the years at issue petitioner timely submitted a request for a cdp hearing a telephonic cdp hearing was held on date at the time of the cdp hearing petitioner had not filed his income_tax returns for the years at issue and also had not filed returns for other years at the cdp hearing petitioner disputed the underlying liabilities for the years at issue petitioner had previously received a notice_of_deficiency for each tax_year but had not filed timely petitions to contest the deficiency determinations petitioner requested an installment_agreement or an offer-in-compromise however petitioner did not provide the settlement officer with necessary financial information respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the nftl and the proposed levy action petitioner timely filed a petition with this court opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 if a taxpayer requests a cdp hearing in response to an nftl or a notice_of_intent_to_levy he may raise at that hearing any relevant issue relating to the unpaid tax the proposed levy or the lien sec_6330 sec_6320 however sec_6330 limits the taxpayer’s ability to challenge the existence or amount of the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court has held that taxpayers have had an opportunity to dispute the underlying tax_liability when they have received a notice_of_deficiency see 114_tc_604 114_tc_176 when the taxpayer declines an opportunity to challenge the underlying liability sec_6330 precludes the taxpayer from subsequently contesting the underlying tax_liability before the appeals officer see sego v commissioner t c pincite goza v commissioner t c pincite petitioner received a statutory_notice_of_deficiency for each year at issue the notices of deficiency provided petitioner with an opportunity to challenge his income_tax liabilities petitioner failed to petition this court within the 90-day period prescribed by sec_6213 as the validity of petitioner’s underlying tax_liabilities was not properly at issue in the sec_6330 hearing we hold that the validity of the underlying tax_liabilities is not properly before this court see goza v commissioner t c pincite the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 sec_6320 see 117_tc_183 the settlement officer properly based his determination on the factors required by sec_6330 petitioner did not raise in his petition the issue of respondent’s denial of his requests for collection alternatives as an abuse_of_discretion therefore the issue is deemed conceded under rule b however even if petitioner had raised the issue the settlement officer’s rejection of petitioner’s request for an installment_agreement or an offer-in-compromise was not an abuse_of_discretion because petitioner was not ‘ compliant with his current tax obligations as of the date of the cdp hearing ’ see starkman v commissioner tcmemo_2012_236 at quoting pavlica v commissioner tcmemo_2007_163 tax ct memo lexi sec_163 at at the time of trial petitioner did not claim or produce any evidence that the settlement officer had abused his discretion accordingly we sustain respondent’s filing of the tax_lien and respondent’s intent to levy on petitioner’s property in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
